In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00263-CR


                     TOYLAN BRASHUN WRIGHT, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 54th District Court
                                 McLennan County, Texas
              Trial Court No. 2012-2115-C2, Honorable Matt Johnson, Presiding

                                      July 23, 2015

                            MEMORANDUM OPINION
                   Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Appellant Toylan Brashun Wright appealed his convictions for possessing a

controlled substance with intent to deliver and evading arrest or detention with a vehicle.

On July 20, 2015, Appellant filed a Motion to Dismiss Appeal.


       Because Appellant’s motion to dismiss meets the requirements of Texas Rule of

Appellate Procedure 42.2(a), we have not issued a decision in the appeal, and

Appellant and his attorney have signed the motion, the Court grants the motion. The
appeal is dismissed. Having dismissed the appeal at Appellant's request, no motion for

rehearing will be entertained and our mandate will issue forthwith.




                                                       Per Curiam


Do not publish.




                                            2